746 N.W.2d 642 (2008)
Genaro SANCHEZ, Respondent,
v.
QUALITY PORK PROCESSORS, INC., and AIG Claim Services, Relators, and
Aspen Medical Group, and Park Nicollet Health Services, Intervenors.
No. A07-2409.
Supreme Court of Minnesota.
April 1, 2008.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed November 29, 2007, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that "[s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view," doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/Alan C. Page
Associate Justice